DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 March 2022 has been entered.

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 17 March 2022. 
Claims 1, 3-12, 14-16 and 18-21 are presented for examination.
Claims 1, 12 and 16 are amended.
Claims 2, 13 and 17 were cancelled.
Double Patenting is withdrawal in light of amendment.
35 USC § 101 Claim Rejections is maintained (see Response to Arguments).

Priority
It is acknowledged that the pending application claims priority to non-provisional application 14/937,253 (Pat. No.: 10380207) filed 10 November 2015. Priority date of 10 November 2015 is given.

Allowable Subject Matter
Claims 1, 3-12, 14-16 and 18-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 rejections, set forth in this Office action.
For claim 16, the related reference, Gulasky, U.S. Patent No.: US 9208193, discloses “…Where a feature such as an experience level selection is provided, searches of the CSO 340 may be customized for information that is tailored to that particular experience level. So, for example, the IMA GUI 1200 of an expert system programmer would probably not include a "Getting Started" reference manual, while the IMA GUI 1200 of a novice system programmer would include such a reference manual…” However, Gulasky does not explicitly disclose how the experience level of the “"Getting Started" reference manual” is defined. On the contrary, claim 16 recites determining expertise level of web page as “beginner” level only when the web page contains “Getting Started.”
The amendment with newly added claim limitations in Claims 1 and 12 overcome the cited prior arts with respect to the independent claims of the instant application.
Bondi only discloses displaying search results, which has higher reading level than the user’s reading level, under search results, that match user’s reading level. However, Bondi does not disclose where to rank search results have lower reading 
Similarly, Ward et al. (US 20070067294), paragraph [0011], discloses “…documents retrieved as relevant to the search query but with reading levels above that of the user may be ranked below those more relevant in terms of query matching, or may not be ranked at all (i.e., excluded altogether from the list presented to the user).” However, Ward does not explicitly disclose the claimed ranking order of search results matches user’s reading level, above user’s reading level or below user’s reading level. 
Response to Arguments
For 35 U.S.C. 101 Rejections, applicant’s arguments filed in the amendment filed on 17 March 2022, have been fully considered but they are not deemed persuasive:
Regarding to 101 Rejection (Abstract Idea), applicant argued that “Regarding step 2A of the 101 analysis, the Examiner asserts that ‘ranking’ is a mental
process. Office Action, p. 10. Applicant respectfully disagrees with this assertion for at least the reason that the features involve more than just a ranking. The ranking is of results of a search query and is based on a knowledge level of the user and expertise level of the resulting websites. First a user cannot mentally find results for a search query. Further, Applicant has amended the claim to further clarify how a ranking of the results occurs. Such functionality cannot reasonably be performed in the mind, and does not simply constitute the implementation of a known practice using generic computer functions. For at least this reason, the claim 1 is not directed to an abstract idea. This argument also applies to claim 12…
improving search result presentation since the search results account for both user knowledge level and expertise of the resulting website(s). See, e.g., paragraph [0012].”
Examiner respectfully disagrees.
It is unclear applicant is argued “improving search-result presentation” or “improving search-result-presentation.”
The function of “present” (e.g. display) is a function of computer.
If the improvement is on “present” (e.g. from 2 Dimensional to 3 Dimensional), it then overcome the 101 Abstract Idea Rejection.
However, if it is improving presenting “data” in different orders, it does not improve the function of computer, but user satisfaction. 
MPEP 2106.05(a)(I) “viii. Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019).” And MPEP 2106.05(a)(II) “For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”
Therefore, the claimed invention (using expertise level of user and search results) to provide relevant information, may improve customer expertise, but did not 
Regarding to 101 Rejection (Abstract Idea), applicant argued that “Further, Applicant’s claimed invention provides a particular search query method that monitors and analyzes user actions to determine a knowledge level of the user in a particular search topic. See, e.g., paragraph [0012]. Further, the search query results are ranked accounting for the expertise level of the web sites in the search topic. See, e.g., paragraph [0047]. These various features amount to more than an uninstantiated concept, plan or scheme, or more than a mental process that can be performed in the human mind, or more than a human using a pen and paper, which is what the Update enumerates as an idea “Of Itself.’ Applicant further submits that the feature of a computing device to perform these features is more than an uninstantiated concept, plan or scheme; method of organizing human activity; or mathematical relationship/formula. Instead, this feature can only be accomplished through computer technology (e.g., doing search queries).”
Examiner respectfully disagrees.
The “monitors and analyzes user actions” is disclosed either at high level which can be performed in person’s mind (e.g. Mental processes – concepts performed in the human mind including an observation, evaluation, judgment, opinion, etc.) or with mathematical concept, which are groupings of abstract ideas. An improvement in the abstract idea (e.g. “ranking”) is not an improvement in technology.
MPEP 2106.05(a)(I) “viii. Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 
Therefore, the claimed invention (using expertise level of user and search results) to provide relevant information, may improve customer expertise, but did not improve computers or technology.
Further MPEP 2106.05(d)(II) recites”Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:... vi. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).”

Regarding to 101 Rejection (Abstract Idea), applicant argued that “Applicant submits that the additional features of the claimed invention are not simply performing repetitive calculations; or receiving, processing, and storing data; or electronically scanning or extracting data from a physical document; or electronic recordkeeping, receiving or transmitting data over a network, e.g., using the Internet to gather data. Instead, these additional features allow for training of the system to aid in expertise level determinations and knowledge level determinations for application to results of a search 
Examiner respectfully disagrees.
As the applicant stated “these additional features allow for training of the system to aid in expertise level determinations and knowledge level determinations for application to results of a search query”, additional features are recited at high level that “allow for training,” which does not disclose the actual “training” process improve the computer function and cannot be performed by human mind (e.g. using bit by bit comparison).
Further, MPEP 2106.04(a)(2)(III)(C), states that “A Claim That Requires a Computer May Still Recite a Mental Process….
1. Performing a mental process on a generic computer…
2. Performing a mental process in a computer environment…
3. Using a computer as a tool to perform a mental process…”
MPEP 2106.04(a)(2)(III)(D) “Both Product and Process Claims May Recite a Mental Process…
Examples of product claims reciting mental processes include:
• An application program interface for extracting and processing information from a diversity of types of hard copy documents – Content Extraction, 776 F.3d at 1345, 113 USPQ2d at 1356;

• A computer readable medium containing program instructions for detecting fraud – CyberSource, 654 F.3d at 1368 n. 1, 99 USPQ2d at 1692 n.1;
• A post office for receiving and redistributing email messages on a computer network – Symantec, 838 F.3d at 1316, 120 USPQ2d at 1359;
• A self-verifying voting system – Voter Verified, 887 F.3d at 1384-85, 126 USPQ2d at 1504;
• A wide-area real-time performance monitoring system for monitoring and assessing dynamic stability of an electric power grid – Electric Power Group, 830 F.3d at 1351 and n.1, 119 USPQ2d at 1740 and n.1; and
• Computer readable storage media comprising computer instructions to implement a method for determining a price of a product offered to a purchasing organization – Versata, 793 F.3d at 1312-13, 115 USPQ2d at 1685.”
Therefore, even the claim recite the mental process in computer, it may still recite a Mental Process.

Regarding to 101 Rejection (Abstract Idea), applicant argued that “Additionally, pages 13 and 14 of the Office Action describe a few of the allegedly generic elements such as “receiving”, “outputting” and “presenting” as extra-solution activity. These pages in the Office Action specifically point to cases that are non-analogous to the instant claims. For example, the case example regarding presenting offers and gathering statistics references in MPEP 2106.05(d)(ID) is non-analogous because the output a
search query and using user knowledge and expertise levels of the resulting websites. This is more than what was described in the example in the MPEP.”
Examiner respectfully disagrees.
The “a search query and using user knowledge and expertise levels of the resulting websites” is type of “gathering statistics.”
The meaning of the data or type of statistic is just data, and does not overcome the abstract idea (see MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”).

Regarding to 101 Rejection (Abstract Idea), applicant argued that “Moreover, the claimed invention involves computing devices and components in communication specifically with regard to a web search engine infrastructure and executing search queries by collecting results of search queries from index servers. See, e.g., Specification, [0032]. Applicant submits that there is no counterpart in the pre-computer world to the problem addressed and solved by the claimed invention since these features are rooted in computer technology.”
Examiner respectfully disagrees.
MPEP 2106.04(a)(2)(III)(C), states that “A Claim That Requires a Computer May 
1. Performing a mental process on a generic computer…
2. Performing a mental process in a computer environment…
3. Using a computer as a tool to perform a mental process…”
MPEP 2106.04(a)(2)(III)(D) “Both Product and Process Claims May Recite a Mental Process…
Examples of product claims reciting mental processes include:
• An application program interface for extracting and processing information from a diversity of types of hard copy documents – Content Extraction, 776 F.3d at 1345, 113 USPQ2d at 1356;
• A computer-implemented system for enabling anonymous loan shopping – Mortgage Grader, 811 F.3d at 1318, 117 USPQ2d at 1695;
• A computer readable medium containing program instructions for detecting fraud – CyberSource, 654 F.3d at 1368 n. 1, 99 USPQ2d at 1692 n.1;
• A post office for receiving and redistributing email messages on a computer network – Symantec, 838 F.3d at 1316, 120 USPQ2d at 1359;
• A self-verifying voting system – Voter Verified, 887 F.3d at 1384-85, 126 USPQ2d at 1504;
• A wide-area real-time performance monitoring system for monitoring and assessing dynamic stability of an electric power grid – Electric Power Group, 830 F.3d at 1351 and n.1, 119 USPQ2d at 1740 and n.1; and
• Computer readable storage media comprising computer instructions to implement a method for determining a price of a product offered to a purchasing 
For example, “email message”, “self-verifying voting system” and “real-time performance monitoring system for monitoring and assessing dynamic stability of an electric power grid” also need some kind of computer system.
Further, retrieving data from server is additional element, which is either “Mere Data Gathering” or “Selecting a particular data source or type of data to be manipulated” which is in form of Insignificant Extra-Solution Activity, which is Well-Understood, Routine, Conventional Activity (see MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,”)
Further, see MPEP 2106.05(f) Mere Instructions To Apply An Exception, “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports 
Further see, MPEP 2106.04(a)(2)(III)(C)(2) Examples of product claims reciting mental processes include:• A post office for receiving and redistributing email messages on a computer network – Symantec, 838 F.3d at 1316, 120 USPQ2d at 1359; which also require client and server to redistributing email messages on a computer network. “Email” structure is similar to HTML web page, which does not exist before computer.

Regarding to 101 Rejection (Abstract Idea), applicant argued that “It is respectfully submitted that the present claims, like the claims in the DDR case, are “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.”
Examiner respectfully disagrees. 
Limiting the abstract idea of “ranking” to computer/database (e.g. “outputting”) is simply an attempt to limit the use of the abstract idea (e.g. ranking) to a particular technological environment (e.g. compute/database) (see MPEP: 2106.05(h) Field of Use and Technological Environment, “vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A.”).
Further, in DDR Holdings, is regarding to a system generates and directs the visitor to a composite web page that displays product information from the third-party merchant, but retains the host website’s “look and feel.” The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer network. If changing virtual object to physical object, it will not work. It is impossible to perform the same method/system with physical objects, for example, after a person enters BEST BUY, moving the person to WAL-MART with same look as inside of BEST BUY that make the person thinks he is still shopping at the BEST BUY store he entered.
However, using “knowledge level” of user to “rank,” can also be applied to physical books or other reading materials that are printed on papers. For example, when a user goes to book store or library, book store sales associate or librarian can mentally perform mental processing steps in the claims by observing/determining/ evaluating user’s expertise level based on books the user brought or checked out. When user is asking the book store sales associate or librarian for books regarding to particular topic, the book store sales associate or librarian can using observed/evaluated knowledge level of the user to provide a sorted list of books. Since the claim still works after replacing “webpage” with books, and “outputting…the ranked plurality of results” with giving a stack of ordered books physically, it shows evidence that the instant invention is not “necessarily rooted in computer technology.”

Regarding to 101 Rejection (Abstract Idea), applicant argued that “Further, even if a generic computer is being used, the proper analysis is to look at the claim as a whole and the combination of the elements are to be used to decide patent eligibility. See the recent court holding in BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC (Fed. Cir. June 27, 2016)..”
Examiner respectfully disagrees.
In BASCOM, the court determined that the claimed combination of limitations did not simply recite an instruction to apply the abstract idea of filtering content on the Internet. BASCOM Global Internet Servs. v. AT&T Mobility, LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016). Instead, the claim recited a "technology based solution" of filtering content on the Internet that overcome the disadvantages of prior art filtering systems (e.g. claiming using a filter on ISP server-side).
However, “ranking” and “monitoring”/“determining” is not “technology based solution,” they are, as stated above, mental processings.

Regarding to 101 Rejection (Abstract Idea), applicant argued that “Additionally, in the Memorandum-Recent Subject Matter Eligibility Decisions (Enfish, LLC vy. Microsoft Corp. and TLI Communications LLC y. A.V. Automative, LLC), issued by the USPTO on May 19, 2016)”
Examiner respectfully disagrees.
Enfish claimed self-referential table for a computer database was an improvement in an existing technology and thus not directed to an abstract idea. The 
However, the claims do not disclose an improvement in an existing technology.
As stated above, ranking using expertise level is not “an improvement in an existing technology.”
For independent claim 12 and 16, applicants are making similar argument for Claim 1, therefore, the replies to the above argument are applied here equally.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 3-12, 14-16 and 18-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 recites: 
“1. A computer-implemented method comprising: 
   	determining, by the computing device, that a subset of web pages in a sequence of web pages accessed by a user of a user computer device has been read by the user by: 
      	determining a dwell time for each page in the sequence of web pages; 
      	determining a page length of each page in the sequence of web pages; 
      	determining a ratio of the dwell time to the page length for each page in the 
     	 comparing the ratio, for each page in the sequence of web pages, to a threshold value; 
      	determining the user read a particular web page when the ratio is greater than the threshold value; and 
      	determining the user did not read the particular web page when the ratio is less than the threshold value; 
   	determining, by the computing device, an expertise level in a particular search topic for each web page in the subset of web pages to generate a plurality of expertise levels; 
   	determining, by the computing device, a highest expertise level of the plurality of expertise levels; and 
  	assigning, by the computing device, a knowledge level in the particular search topic to the user based on only the highest expertise level;
receiving, by the computing device, a search query from the user via the user computer device in a network environment;
determining, by the computing device, a plurality of results based on the search query; 
determining, by the computing device, a respective expertise level in the particular search topic for each of the plurality of results of the search query;
ranking, by the computing device, the plurality of results based on the knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for each of the plurality of results, wherein the ranking includes lower results that comprise the ranked plurality of subsequent results with an expertise level lower than the knowledge level of the user and upper results that comprise the ranked plurality of subsequent results with an expertise level at or higher than the knowledge level of the user, and wherein the lower results are ranked lower than the upper results; and
outputting, by the computing device, the ranked plurality of results and expertise level of each web page to the user computer device, wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level in the particular search topic of each web page in the ranked plurality of results.” 
(Step 1) The limitations as drafted, is a process, which is a statutory category of invention.
(2A-Prong One) The limitations of:
“determining, by the computing device, that a subset of web pages in a sequence of web pages accessed by a user of a user computer device has been read by the user by: 
determining a dwell time for each page in the sequence of web pages;
determining a page length of each page in the sequence of web pages; 
determining a ratio of the dwell time to the page length for each page in the sequence of web pages; 
comparing the ratio, for each page in the sequence of web pages, to a threshold value; 
determining the user read a particular web page when the ratio is greater than the threshold value; and 
determining the user did not read the particular web page when the ratio is less than the threshold value; 
determining, by the computing device, an expertise level for each web page in the subset of web pages to generate a plurality of expertise levels; 
determining, by the computing device, a highest expertise level of the plurality of expertise levels,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components;
determining, by the computing device, a plurality of results based on the search query; 
determining, by the computing device, a respective expertise level in the particular search topic for each of the plurality of results of the search query;
ranking, by the computing device, the plurality of results based on the knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for each of the plurality of results, wherein the ranking includes lower results that comprise the ranked plurality of subsequent results with an expertise level lower than the knowledge level of the user and upper results that comprise the ranked plurality of subsequent results with an expertise level at or higher than the knowledge level of the user, and wherein the lower results are ranked lower than the upper results” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting “computer-implemented method” and “computing device,” “user computer device” and “network” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented method” and “computing device,” “user computer device” and “network” language, “determine” in the context of this claim encompasses the user manually 
“determining, by the computing device, that a subset of web pages in a sequence of web pages accessed by a user of a user computer device has been read by the user by: 
      	determining a dwell time for each page in the sequence of web pages; 
      	determining a page length of each page in the sequence of web pages; 
      	determining a ratio of the dwell time to the page length for each page in the sequence of web pages; 
     	 comparing the ratio, for each page in the sequence of web pages, to a threshold value; 
      	determining the user read a particular web page when the ratio is greater than the threshold value; and 
      	determining the user did not read the particular web page when the ratio is less than the threshold value; 
   	determining, an expertise level in a particular search topic for each web page in the subset of web pages to generate a plurality of expertise levels; 
   	determining, a highest expertise level of the plurality of expertise levels; and 
  	assigning, a knowledge level in the particular search topic to the user based on only the highest expertise level;
determining, a plurality of results based on the search query; 
determining, a respective expertise level in the particular search topic for each of the plurality of results of the search query;
ranking, by the computing device, the plurality of results based on the knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for each of the plurality of results, wherein the ranking includes lower results that comprise the ranked plurality of subsequent results with an expertise level lower than the knowledge level of the user and upper results that comprise the ranked plurality of subsequent results with an expertise level at or higher than the knowledge level of the user, and wherein the lower results are ranked lower than the upper results” in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “computer-implemented method” and “computing device,” “user computer device” and “network” to perform the “determine”, “comparing,” “assigning” “receiving,” “determining,” “ranking” and “outputting” steps. The “computer-implemented method,” “computing device,” “user computer device” and “network”, to perform the “determine”, “comparing,” “assigning” “receiving,” “determining,” “ranking” and “outputting” in these steps, are recited at a high-level of generality such that it 
Further, the claim recites the additional element - receiving, by the computing device, a search query from the user via the user computer device in a network environment;” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05 (g)(3), “i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);” and “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions,”).
Further, the claim recites the additional element - “outputting, by the computing device, the ranked plurality of results and expertise level of each web page to the user computer device, wherein the ranked plurality of results outputted to the user computer device comprises the determined expertise level in the particular search topic of each web page in the ranked plurality of results” which are data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05 (g)(3), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers…”).
Additionally, the additional elements, “outputting,” claim limitations that do not amount to more than a recitation of the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, which implementing an abstract idea on a generic computer, does not integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components (e.g. displaying data is also well-known) after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
 (2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method,” “computing device” and “user computer device” to perform “determine”, “comparing,” “assigning” “receiving,” “determining,” “ranking” and “outputting” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
receiving” is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “data gathering.” These limitations are not sufficient to amount to significantly more than the judicial exception because “receiving” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in Versata Dev. Group. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the examples of “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); … where the courts have found “receive” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Further, the other additional element, the “outputting” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “data gathering.” These limitations are not sufficient to amount to significantly more than the judicial exception because “outputting” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05 (d)(II) gives the examples of “iv. Presenting offers and gathering statistics) Thus, limitations do not amount to 
Additionally, the additional elements, “outputting,” claim limitations that do not amount to more than a recitation of the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, which implementing an abstract idea on a generic computer, does not integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components (e.g. displaying data is also well-known) after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
monitoring, by the computing device, activity of the user with respect to the ranked plurality of results;” and 
“adjusting, by the computing device, the knowledge level of the user in the particular search topic based on the monitoring.”
(Step 1) The limitations, as drafted, are a process, which is a statutory category of invention.
(2A-Prong 1) The limitation of “monitoring, by the computing device, activity of the user with respect to the ranked plurality of results;” and “adjusting, by the computing device, the knowledge level of the user in the particular search topic based on the monitoring.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented method” and “computing device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented method” and “computing device” language, “monitoring” and “adjusting” in the context of this claim encompasses the user manually “monitoring, by the computing device, activity of the user with respect to the ranked plurality of results” (e.g. an observation or evaluation based on the obtained information and the information stored in database), and “adjusting, by the computing device, the knowledge level of the user in the particular search topic based on the monitoring” (e.g. thinking and deciding a change) in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim 
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – using “computer-implemented method” and “computing device” to perform the “monitoring” and “adjusting” steps. The “computer-implemented method” and “computing device” in the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method” and “computing device” to perform “monitoring” and “adjusting” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites, 
“receiving, by the computing device, input from the user to change the knowledge level in the particular search topic of the user,”
re-ranking, by the computing device, the plurality of results based on the changed knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for each of the plurality of results,” and 
“outputting, by the computing device, the re-ranked plurality of results to the remote user computer device.”
 (Step 1) The limitations, as drafted, are a process, which is a statutory category of invention.
(2A-Prong 1) The limitation of “re-ranking, by the computing device, the plurality of results based on the changed knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for each of the plurality of results,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented method,” “computing device” and “user computer device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented method,” “computing device” and “user computer device” language, “re-ranking” in the context of this claim encompasses the user manually “re-ranking, the plurality of results based on the changed knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for each of the plurality of results” in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – using “computer-implemented method,” “computing device” and “user computer device” to perform the “receiving,” “re-ranking,” and “outputting” steps. The “computer-implemented method,” “computing device” and “user computer device” in the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “receiving, by the computing device, input from the user to change the knowledge level in the particular search topic of the user” and “outputting, by the computing device, the re-ranked plurality of results to the remote user computer device,” which are mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies” and “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,”).
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method,” “computing device” and “user computer device” receiving,” “re-ranking,” and “outputting” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Further, the other additional element, the “retrieving” and “outputting” steps are in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “data gathering.” 
These limitations are not sufficient to amount to significantly more than the judicial exception because “retrieving” and “outputting” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in Versata Dev. Group. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the examples of “Storing and retrieving information in memory.” by Versata Dev. Group, Inc. v. SAP Am, “computer receives and sends information over a network” by “buySAFE, Inc. v. Google, Inc.,” and “iv. Presenting offers and gathering statistics” by OIP Techs., where the courts have found “retrieving” and “outputting” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

“tracking, by the computing device, the user's sequence of reading the subset of web pages to establish relationship data” and 
“storing, by the computing device, the relationship data as metadata for web page links.”
(Step 1) The limitations, as drafted, are a process, which is a statutory category of invention.
(2A-Prong 1) The limitation of “tracking, by the computing device, the user's sequence of reading the subset of web pages to establish relationship data” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
That is, other than reciting “computer-implemented method” and “computing device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented method” and “computing device” language, “tracking” in the context of this claim encompasses the user manually “tracking, by the computing device, the user's sequence of reading the subset of web pages to establish relationship data” (e.g. an observation or evaluation based on the obtained information) in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – using “computer-implemented method” and “computing device” to perform the “tracking” and “storing” steps. The “computer-implemented method” and “computing device” in the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “storing, by the computing device, the relationship data as metadata for web page links,” which are mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “v. Consulting and updating an activity log, Ultramercial”).
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method” and “computing device” to perform “tracking” and “storing” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Further, the other additional element, the “storing” step are in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it is “mere data gathering.” These limitations are not sufficient to amount to significantly more than the judicial exception because “storing” only add well-understood, routine and conventional Storing and retrieving information in memory.” by Versata Dev. Group, Inc. v. SAP Am and “iv. Presenting offers and gathering statistics” by OIP Techs., where the courts have found “storing” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites “wherein the subset of web pages have an expertise level selected from the group consisting of: beginner, intermediate and advanced.”
(Step 1) The limitations, as drafted, are a process, which is a statutory category of invention.
(2A-Prong 1) The claim recites, “wherein the subset of web pages have an expertise level in the particular search topic selected from the group consisting of: beginner, intermediate and advanced” which is merely different levels of expertise level. This claim is a narrower form of the “expertise level.” That is, other than reciting “computer-implemented method” and “computing device” nothing in the claim element precludes the step from practically being performed in the mind.
 For example, but for the “computer-implemented method” and “computing device” language, the context of this claim encompasses the user manually identify “wherein the subset of web pages have an expertise level in the particular search topic selected from the group consisting of: beginner, intermediate and advanced” in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – using “computer-implemented method” to perform the “wherein the subset of web pages have an expertise level selected from the group consisting of: beginner, intermediate and advanced” which is merely different levels in the particular search topic of expertise level” step. The “computer-implemented method” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 (2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method” to perform “wherein the subset of web pages have an expertise level in the particular search topic selected from the group consisting of: beginner, intermediate and advanced” which is merely different levels of expertise  amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites “wherein: at least one web page accessed by the user but not read, has an advanced expertise level in the particular search topic, the highest expertise level in the particular search topic of each read web page is intermediate, and the knowledge level of the user in the particular search topic is determined based on only the intermediate expertise level.” 
(Step 1) The limitations, as drafted, are a process, which is a statutory category of invention.
(2A-Prong 1) The claim recites, “wherein: at least one web page accessed by the user but not read, has an advanced expertise level in the particular search topic, the highest expertise level in the particular search topic of each read web page is intermediate, and the knowledge level of the user in the particular search topic is determined based on only the intermediate expertise level” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented method” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented method” language, the context of this claim encompasses the user 
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – using “computer-implemented method” to perform the “wherein: at least one web page accessed by the user but not read, has an advanced expertise level in the particular search topic, the highest expertise level in the particular search topic of each read web page is intermediate, and the knowledge level of the user in the particular search topic is determined based on only the intermediate expertise level” step. The “computer-implemented method” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 (2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of computer-implemented method” to perform “wherein: at least one web page accessed by the user but not read, has an advanced expertise level in the particular search topic, the highest expertise level in the particular search topic of each read web page is intermediate, and the knowledge level of the user in the particular search topic is determined based on only the intermediate expertise level” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites, 
   	“determining, by the computing device, a defined expertise level in the particular search topic of a web page” and 
“deriving, by the computing device, an expertise level in the particular search topic of the web page by analyzing content of the web page using natural language processing.”
(Step 1) The limitations, as drafted, are a process, which is a statutory category of invention.
(2A-Prong 1) The limitation of “determining, by the computing device, a defined expertise level in the particular search topic of a web page” and “deriving, by the computing device, an expertise level in the particular search topic of the web page by analyzing content of the web page using natural language processing.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the 
That is, other than reciting “computer-implemented method” and “computing device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented method” and “computing device” language, “determining” and “deriving” in the context of this claim encompasses the user manually identifies “determining a defined expertise level in the particular search topic of a web page” (e.g. user identify and think expertise level of a web page) and “deriving an expertise level in the particular search topic of the web page by analyzing content of the web page using natural language processing” (e.g. when user is reading the web page, user identify terms in the web page and think/decide the expertise level of the words) in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – using “computer-implemented method” and “computing device” to perform the “determining” and “deriving” steps. The “computer-implemented method” and “computing device” in the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method” and “computing device” to perform “determining” and “deriving” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites, “outputting, by the computing device, the knowledge level of the user in the particular search topic to the remote user computer device for display on the user computer device.”
(Step 1) The limitations, as drafted, are a process, which is a statutory category of invention.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – using “computer-implemented method,” “computing device” and “user computer device” to perform the “outputting, by the computing device, the knowledge level of the user in the particular search topic to the remote user computer device for display on the user computer device” step. The “computer-implemented method,” “computing device” and “user computer device” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, 
Further, the claim recites additional element – “outputting, by the computing device, the knowledge level of the user in the particular search topic to the remote user computer device for display on the user computer device,” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies” and “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,” e.g. “(3) “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output”).
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method,” “computing device” and “user computer device” to perform “outputting” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Further, the other additional element, the “outputting” step is in form of data gathering.” These limitations are not sufficient to amount to significantly more than the judicial exception because “outputting” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in Versata Dev. Group. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the examples of “Storing and retrieving information in memory.” by Versata Dev. Group, Inc. v. SAP Am and “iv. Presenting offers and gathering statistics” by OIP Techs., where the courts have found “outputting” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim recites “wherein a service provider at least one of creates, maintains, deploys and supports the computing device.”
(Step 1) The limitations, as drafted, are a process, which is a statutory category of invention.
(2A-Prong 1) The claim recites “a service provider at least one of creates, maintains, deploys and supports the computing device” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activity such as a 
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – reciting “computer-implemented method” and “computing device” in “wherein a service provider at least one of creates, maintains, deploys and supports the computing device” step. The “computer-implemented method” and “computing device” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method” and “computing device” to perform “a service provider at least one of creates, maintains, deploys and supports the computing device” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim recites “wherein steps of claim 1 are provided by a service provider on a subscription, advertising, and/or fee basis.”
(Step 1) The limitations, as drafted, are a process, which is a statutory category of invention.
(2A-Prong 1) The claim recites “wherein steps of claim 1 are provided by a service provider on a subscription, advertising, and/or fee basis” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activity such as a commercial and legal interactions. Accordingly, the claim recites an abstract idea.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – reciting “computer-implemented method” in “wherein steps of claim 1 are provided by a service provider on a subscription, advertising, and/or fee basis” step. The “computer-implemented method” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method” to perform “wherein steps of claim 1 are provided by a service provider on a subscription, advertising, and/or fee basis” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer 
For claim 12, it recites, “A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: 
determine that a subset of web pages in a sequence of web pages accessed by a user of a user computer device has been read by the user by: 
determining a dwell time of the user for each web page in the sequence of web pages; 
determining a page length of each web page in the sequence of web pages; 
determining a ratio of the dwell time to the page length for each web page in the sequence of web pages;
comparing the ratio, for each web page in the sequence of web pages, to a threshold value; 
determining the user read a particular web page when the ratio is greater than the threshold value; and 
determining the user did not read the particular web page when the ratio is less than the threshold value; 
determine an expertise level in a particular search topic for each web page in the subset of web pages to generate a plurality of expertise levels in the particular search topic; 
determine a highest expertise level in the particular search topic of the plurality of expertise levels in the particular search topic; 
assign a knowledge level in the particular search topic to the user based on the highest expertise level in the particular search topic;
receive a subsequent search query from the user via the user computer device in a network environment; 
determine a plurality of subsequent results based on the subsequent search query; and 
determine a respective expertise level in the particular search topic for each of the plurality of subsequent results;
rank the plurality of subsequent results based on the knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for each of the results, wherein the ranking includes lower results that comprise the ranked plurality of subsequent results with an expertise level lower than the knowledge level of the user and upper results that comprise the ranked plurality of subsequent results with an expertise level at or higher than the knowledge level of the user, and wherein the lower results are ranked lower than the upper results; 
output the ranked plurality of subsequent results and the respective expertise level of each of the results to the user computer device, wherein the ranked plurality of subsequent results outputted to the user computer device comprises the determined expertise level in the particular search topic of each web page in the subset of web pages, the subset of web pages includes fewer web pages than the sequence of web pages, and the sequence of web pages are search results from an initial search query” which is product claim.
(2A-Prong One) The limitations, “determine that a subset of web pages in a user computer device has been read by the user by: 
determining a dwell time of the user for each web page in the sequence of web pages; 
determining a page length of each web page in the sequence of web pages; 
determining a ratio of the dwell time to the page length for each web page in the sequence of web pages;
comparing the ratio, for each web page in the sequence of web pages, to a threshold value; 
determining the user read a particular web page when the ratio is greater than the threshold value; and 
determining the user did not read the particular web page when the ratio is less than the threshold value; 
determine an expertise level in a particular search topic for each web page in the subset of web pages to generate a plurality of expertise levels in the particular search topic; 
determine a highest expertise level in the particular search topic of the plurality of expertise levels in the particular search topic; 
assign a knowledge level in the particular search topic to the user based on the highest expertise level in the particular search topic;
determine a plurality of subsequent results based on the subsequent search query; and 
determine a respective expertise level in the particular search topic for each of 
rank the plurality of subsequent results based on the knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for each of the results, wherein the ranking includes lower results that comprise the ranked plurality of subsequent results with an expertise level lower than the knowledge level of the user and upper results that comprise the ranked plurality of subsequent results with an expertise level at or higher than the knowledge level of the user, and wherein the lower results are ranked lower than the upper results” which is product claim as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting “computer,” “computer readable storage medium,” “computing device,” “user computer device” and “network” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer,” “computer readable storage medium,” “computing device,” and “user computer device” language, “determine”, “comparing,” “assigning” “determining” and “ranking” in the context of this claim encompasses the user manually “determine that a subset of web pages in a sequence of web pages accessed by a user of a user computer device has been read by the user by: 
determining a dwell time of the user for each web page in the sequence of web pages; 
determining a page length of each web page in the sequence of web pages; 
determining a ratio of the dwell time to the page length for each web page in the 
comparing the ratio, for each web page in the sequence of web pages, to a threshold value; 
determining the user read a particular web page when the ratio is greater than the threshold value; and 
determining the user did not read the particular web page when the ratio is less than the threshold value; 
determine an expertise level in a particular search topic for each web page in the subset of web pages to generate a plurality of expertise levels in the particular search topic; 
determine a highest expertise level in the particular search topic of the plurality of expertise levels in the particular search topic; 
assign a knowledge level in the particular search topic to the user based on the highest expertise level in the particular search topic;
determine a plurality of subsequent results based on the subsequent search query; and 
determine a respective expertise level in the particular search topic for each of the plurality of subsequent results;
rank the plurality of subsequent results based on the knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for each of the results, wherein the ranking includes lower results that comprise the ranked plurality of subsequent results with an expertise level lower than the knowledge level of the user and upper results that comprise the ranked plurality of subsequent results with an expertise level at or higher than the knowledge level of the user, and wherein the lower results are ranked lower than the upper results” in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes”/“Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “computer,” “computer readable storage medium,” “computing device,” “user computer device” and “network” to perform the “determine”, “comparing,” “assigning” “receiving,” “determining,” “ranking” and “outputting” steps. The “computer,” “computer readable storage medium,” “computing device,” “user computer device” and “network”, to perform the “determine”, “comparing,” “assigning” “receiving,” “determining,” “ranking” and “outputting” in these steps, are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites other additional element – “receive a subsequent search query from the user via the user computer device,” which are mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.”).
Further, the claim recites other additional element - “output the ranked plurality of subsequent results and the respective expertise level of each of the results to the user computer device, wherein the ranked plurality of subsequent results outputted to the user computer device comprises the determined expertise level in the particular search topic of each web page in the subset of web pages, the subset of web pages includes fewer web pages than the sequence of web pages, and the sequence of web pages are search results from an initial search query.” which are data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05 (g)(3), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers…”).
Additionally, the additional elements, “outputting,” claim limitations that do not amount to more than a recitation of the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, which implementing an abstract idea on a generic computer, does not integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components (e.g. displaying data is also well-known) after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer,” “computer readable storage medium,” “computing device” and “user computer device” to perform “determine,” “determining,” “comparing,” “assign,” “receiving,” “ranking” and “outputting” steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Further, the other additional element, the “receive” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “data gathering.” These limitations are not sufficient to amount to significantly more than the judicial exception because “receive” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in Versata Dev. Group. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the examples of “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); …where the courts have found “receive” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Further, the other additional element, the “output” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “data gathering.” These limitations are not sufficient to amount to significantly more than the judicial exception because “output” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05 (d)(II) gives the examples of “iv. Presenting offers and gathering statistics) Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Additionally, the additional element, “outputting,” claim limitation that does not amount to more than a recitation of the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, which implementing an abstract idea on a generic computer, does not integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B, (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components (e.g. displaying data is also well-known) after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For claim 14, it is a computer program product claim having similar limitations as cited in claim 1. Thus, claim 14 is also rejected under the 101 abstract idea based on the similar analysis as explained in the rejection of rejected claim 1.
For claim 15, it is a computer program product claim having similar limitations as cited in claim 5. Thus, claim 15 is also rejected under the 101 abstract idea based on the similar analysis as explained in the rejection of rejected claim 5.
For claim 16, it is a system claim having similar limitations as cited in claim 1. Thus, claim 16 is also rejected under the 101 abstract idea based on the similar analysis as explained in the rejection of rejected claim 1.
Further, claim 16 recites additional limitations

“the expertise level in the particular search topic being determined to be a beginner expertise level as a result of the term “getting started” being in text of the respective web page” and 
“program instructions to send the search query to one or more index servers;”
“program instructions to merge results from the index servers;” and
“program instructions to determine the plurality of results including ranks of the merged results based on a scoring algorithm;”
program instructions to adjust the ranks of at least one of the plurality of results based on the knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for the at least one of the plurality of results; and
“the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory.” 
(Step 2A-Prong 1) Other than reciting “processor,” “computer readable,” “memory,” “computer readable storage medium,” “computing device” and “index servers” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor,” “computer readable,” “memory,” “computer readable storage medium,” “computing device” and “index servers” language, “determined,” “determined,” and “adjust” in the context of this claim encompasses the user manually “determined to be a beginner expertise level as a result of the term “getting started” being in text of the respective web page” and determine the plurality of results including ranks of the merged results based on a scoring algorithm” and “adjust the ranks of at least one of the plurality of results based on the knowledge level of the user in the particular search topic and the respective expertise level in the particular search topic for the at least one of the plurality of results” in his mind.
(Step 2A-Prong 2) Further, the claim 16 discloses additional elements “processor,” “computer readable,” “memory,” “computer readable storage medium,” “computing device” and “index servers”, which are recited at a high-level of generality, such that they amount no more than mere instructions to apply the exception using a generic computer component. Therefore, the same analysis for other additional elements (e.g. “computing device”) is applied here equally. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is directed to an abstract idea. 
Further, the claim 16 discloses additional elements – “program instructions to send the search query to one or more index servers;” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies,” “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc” “Consulting and updating an activity log, Ultramercial”).
program instructions to merge results from the index servers;” which is Selecting a particular data source or type of data to be manipulated and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies,” “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc” “Consulting and updating an activity log, Ultramercial” and “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
Further, the claim 16 discloses additional elements – “the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory;” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “Consulting and updating an activity log, Ultramercial”).
Additionally, the claim 16 discloses additional elements - “the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory.” The claim as a whole merely describes how to generally “apply” the concept of different type of information and storing information in a computer environment. The claimed computer component “memory” (inherited from Claim 1) is recited at a high level of generality and are merely invoked as tools to perform an existing computer storing process. Simply implementing the abstract is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor”, “computer readable memory”, and “computer readable storage medium” to perform the stored step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “send” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
The limitation is not sufficient to amount to significantly more than the judicial exception because “merge” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)” and “vi. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc”
The limitation is not sufficient to amount to significantly more than the judicial exception because “stored” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Additionally, the claim 16 discloses additional elements - “the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory.” The claim as a whole merely describes how to generally “apply” the concept of different type of information and storing information in a computer environment. The claimed computer component “memory” (inherited from Claim 1) is recited at a high level of generality and are merely invoked as tools to perform an existing computer storing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive 
For claim 18, it is a system claim having similar limitations as cited in claim 5. Thus, claim 18 is also rejected under the 101 abstract idea based on the similar analysis as explained in the rejection of rejected claim 5.
For claim 19, it is a system claim having similar limitations as cited in claim 6. Thus, claim 19 is also rejected under the 101 abstract idea based on the similar analysis as explained in the rejection of rejected claim 6.
For claim 20, it is a system claim having similar limitations as cited in claim 7. Thus, claim 20 is also rejected under the 101 abstract idea based on the similar analysis as explained in the rejection of rejected claim 7.
For claim 21, the limitations, “wherein the defined expertise level in the particular search topic of the web page is based on input from a user community on the expertise level in the particular search topic of the web page” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented method” and “computing device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented method” and “computing device” language, “monitoring” and “adjusting” in the context of this claim encompasses the user manually defining “the defined expertise level in the particular search topic of the web page is based on input from a user community on the expertise level in the particular search topic of the web page” in his mind (e.g. an observation or evaluation/opinion based on the obtained information or the information in database). If claim limitations, under its 
(2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “computer-implemented method” to perform the “defined” steps. The “computer-implemented method,” to perform the “defined” in the step, are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 (2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer-implemented method,” to perform “defined” step amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169